   Case 2:20-cv-00014-LGW-BWC Document 9 Filed 12/14/20 Page 1 of 5
                                                                                               FILED
                                                                                    John E. Triplett, Acting Clerk
                                                                                     United States District Court

                                                                                By MGarcia at 8:46 am, Dec 14, 2020




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 LATREZZ SINGLETON,

                Plaintiff,                                 CIVIL ACTION NO.: 2:20-cv-14

        v.

 OFFICER BIEGEL; CORPORAL MALONE;
 and SERGEANT VALLEJO, in their
 individual and official capacities,

                Defendants.



             MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff filed this action, asserting claims under 42 U.S.C. § 1983. Doc. 1. This matter

is before the Court for a frivolity screening under 28 U.S.C. § 1915A. For the reasons stated

below, I RECOMMEND the Court DISMISS Plaintiff’s claim for monetary damages against

Defendants in their official capacities. However, I FIND that some of Plaintiff’s claims may

proceed. Specifically, the Court will direct service of the following claims by separate Order:

Plaintiff’s Eighth Amendment excessive force claims against Defendants Biegel, Malone, and

Vallejo; and Plaintiff’s Eighth Amendment deliberate indifference claims against Defendants

Biegel, Malone, and Vallejo.
    Case 2:20-cv-00014-LGW-BWC Document 9 Filed 12/14/20 Page 2 of 5



                                      PLAINTIFF’S CLAIMS 1

        Plaintiff brings this suit under § 1983, alleging violations of his Eighth Amendment rights

while at Camden County Safety Complex. Doc. 1. Plaintiff alleges, following a verbal

altercation with Defendant Biegel, Defendant Biegel entered Plaintiff’s cell and began punching

Plaintiff in the face. Doc 1-1 at 1. Defendants Malone and Vallejo then also entered Plaintiff’s

cell and began assaulting him. Id. As a result of the assault by Defendants, Plaintiff suffered

injuries to his face, shoulder, and elbows, but Defendants did not provide or ensure Plaintiff

received any medical attention for those injuries. Id.; Doc. 1 at 5. Plaintiff sues all Defendants

in their official and individual capacities, seeking monetary damages. Doc. 1 at 2–3, 5.

                                     STANDARD OF REVIEW

        A federal court is required to conduct an initial screening of all complaints filed by

prisoners and plaintiffs proceeding in forma pauperis. 28 U.S.C. §§ 1915A(a), 1915(a). During

the initial screening, the court must identify any cognizable claims in the complaint. 28 U.S.C.

§ 1915A(b). Additionally, the court must dismiss the complaint (or any portion of the

complaint) that is frivolous, malicious, fails to state a claim upon which relief may be granted, or

which seeks monetary relief from a defendant who is immune from such relief. Id. The

pleadings of unrepresented parties are held to a less stringent standard than those drafted by

attorneys and, therefore, must be liberally construed. Haines v. Kerner, 404 U.S. 519, 520

(1972). However, Plaintiff’s unrepresented status will not excuse mistakes regarding procedural

rules. McNeil v. United States, 508 U.S. 106, 113 (1993).




1
        All allegations set forth here are taken from Plaintiff’s Complaint. Doc. 1. During frivolity
review under 28 U.S.C. § 1915A, “[t]he complaint’s factual allegations must be accepted as true.”
Waldman v. Conway, 871 F.3d 1283, 1289 (11th Cir. 2017).


                                                     2
   Case 2:20-cv-00014-LGW-BWC Document 9 Filed 12/14/20 Page 3 of 5



       A claim is frivolous under § 1915(e)(2)(B)(i) if it is “without arguable merit either in law

or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002) (quoting Bilal v. Driver, 251

F.3d 1346, 1349 (11th Cir. 2001)). In order to state a claim upon which relief may be granted, a

complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). To state a claim, a complaint must contain “more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not”

suffice. Twombly, 550 U.S. at 555.

                                           DISCUSSION

       Plaintiff is suing Defendants in their official and individual capacities for monetary

damages. Doc. 1 at 2–3. Plaintiff, however, cannot sustain a § 1983 claim for monetary

damages against Defendants in their official capacities. States are immune from private suits

pursuant to the Eleventh Amendment and traditional principles of state sovereignty. Alden v.

Maine, 527 U.S. 706, 712–13 (1999). Section 1983 does not abrogate the well-established

immunities of a state from suit without its consent. Will v. Mich. Dep’t of State Police, 491 U.S.

58, 67 (1989). Because a lawsuit against a state agency or a state officer in their official capacity

is “no different from a suit against the [s]tate itself,” such defendants are immune from suit under

§ 1983. Id. at 71.

       Here, the State of Georgia would be the real party in interest in a suit against Defendants

in their official capacities as employees of Georgia’s Department of Corrections. The Eleventh

Amendment immunizes Defendants from suit for monetary damages in their official capacities.

Absent a waiver of that immunity, Plaintiff cannot sustain any constitutional claims against

Defendants in their official capacities for monetary relief. Accordingly, I RECOMMEND the




                                                  3
   Case 2:20-cv-00014-LGW-BWC Document 9 Filed 12/14/20 Page 4 of 5



Court DISMISS all claims for monetary damages against Defendants in their official capacities

under § 1983.

                                         CONCLUSION

       For the reasons set forth above, I RECOMMEND the Court DISMISS Plaintiff’s claim

for monetary damages against Defendants in their official capacities. However, I FIND that

some of Plaintiff’s claims may proceed. Specifically, the Court will direct service of the

following claims by separate Order: Plaintiff’s Eighth Amendment excessive force claims

against Defendants Biegel, Malone, and Vallejo; and Plaintiff’s Eighth Amendment deliberate

indifference claims against Defendants Biegel, Malone, and Vallejo.

       Any objections to this Report and Recommendation shall be filed within 14 days of

today’s date. Objections shall be specific and in writing. Any objection that the Magistrate

Judge failed to address a contention raised in the Complaint must be included. Failure to file

timely, written objections will bar any later challenge or review of the Magistrate Judge’s factual

findings and legal conclusions. 28 U.S.C. § 636(b)(1)(C); Harrigan v. Metro Dade Police Dep’t

Station #4, No. 17-11264, 2020 WL 6039905, at *4 (11th Cir. Oct. 13, 2020). To be clear, a

party waives all rights to challenge the Magistrate Judge’s factual findings and legal conclusions

on appeal by failing to file timely, written objections. Harrigan, 2020 WL 6039905, at *4; 11th

Cir. R. 3-1. A copy of the objections must be served upon all other parties to the action.

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A




                                                 4
   Case 2:20-cv-00014-LGW-BWC Document 9 Filed 12/14/20 Page 5 of 5



party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge.

       SO REPORTED and RECOMMENDED, this 14th day of December, 2020.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 5
